       Case 1:19-cv-00563-AT-KHP Document 80 Filed 10/02/20 Page 1 of 2


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
MIGUEL ANGEL GONZALEZ RAMIREZ, individually                      DOC #: _________________
and on behalf of others similarly situated,                      DATE FILED: 10/2/2020

                      Plaintiff,

              -against-                                           19 Civ. 563 (AT) (KHP)

DEVOE GROCERY STORE INC. (D/B/A DEVOE                                     ORDER
GROCERY STORE), GENESIS GROCERY STORE
INC. (D/B/A GENESIS GROCERY STORE), JUAN C
VALDEZ, FRANCIS S NUNEZ VARGAS (A.K.A.
NUNEZVAGGAS), and NINO DOE,

                Defendants.
ANALISA TORRES, District Judge:

        On November 25, 2019, the Court granted Plaintiff’s motion for a default judgment, and
referred the matter to the Honorable Katharine H. Parker for a damages inquest. ECF No. 57.
On July 20, 2020, Judge Parker issued a Report and Recommendation (the “R&R)
recommending an award of damages as follows:

          $97,762.96 for unpaid minimum wage and overtime pay under the New York Labor
           Law (“NYLL”) ) §§ 190 and 650 et seq.;
          $5,790.00 for unpaid spread of hours pay under the NYLL;
          $103,552.96 in liquidated damages under the NYLL;
          $10,000.00 in statutory damages for violations of the NYLL’s wage notice and wage
           statement requirements;
          $34,768.71 in pre-judgment interest under the NYLL;
          $6,295.00 in attorneys’ fees;
          $560.00 in costs; and
          Post-judgment interest pursuant to 28 U.S.C. § 1961.

       R&R at 35, ECF No. 74.

        The R&R was served on Defendants by personal service on July 23, 2020, and July 24,
2020. ECF Nos. 75–79. Having received no objections to the R&R, the Court reviewed it for
clear error, and found none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1
(S.D.N.Y. Mar. 17, 2014). The Court, therefore, ADOPTS the R&R in its entirety.

       Accordingly, it is ORDERED that judgment is entered as follows. Defendants are jointly
and severally liable to Plaintiff in the amount of $217,105.92 in damages, $34,768.71 in pre-
judgment interest, $6,295.00 in attorney’s fees, and $560.00 in costs, for a total award of
$258,729.63, plus post-judgment interest as provided in 28 U.S.C. § 1961.
      Case 1:19-cv-00563-AT-KHP Document 80 Filed 10/02/20 Page 2 of 2




      The Clerk of Court is directed to enter judgment as stated above, and close the case.

      SO ORDERED.

Dated: October 2, 2020
       New York, New York
